Citation Nr: 1105637	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating by reason of individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (The Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010, a Board personal hearing was held before the 
undersigned in Washington, D.C.  A transcript of the hearing is 
associated with the Veteran's claims file.  The issue of TDIU was 
remanded by the Board in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

As noted in the prior remand by the Board in August 2010, the 
issue of TDIU has been raised by the record.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations").  See also Rice v. Shinseki, 22 
Vet. App. 447 (2009) (suggesting, in an effective date appeal, 
that an appeal for higher rating somehow includes TDIU, or that a 
TDIU must arise from an increased rating claim, unless it is the 
veteran who raises the TDIU claim).  The August 2010 Board remand 
order instructed the RO/AMC to issue the Veteran a VCAA notice in 
accordance with 
38 C.F.R. § 3.159 and adjudicate the issue of TDIU.  

In a November 2010 supplemental statement of the case (SSOC), the 
adjudicator indicated that a TDIU was denied because treatment 
records demonstrated that the Veteran was currently employed.  As 
pointed out by the Veteran's representative, the Veteran 
testified at the Board personal hearing before the undersigned 
that he had lost his job on January 6, 2010, a fact supported by 
documentation of the Social Security Administration (SSA) and a 
December 2009 letter from his employer.  The November 2010 SSOC 
did not discuss this favorable evidence, nor discuss the relevant 
evidence in this case, apparently under the mistaken belief that 
the issue of TDIU had previously been adjudicated. 

The Veteran's representative has requested that the Veteran's 
employment records be obtained, and that efforts be made to 
determine the extent to which service-connected PTSD inhibits the 
Veteran from being able to obtain the mandatory certifications to 
maintain his job.  The Board agrees, noting that the last VA 
compensation examination to evaluate the extent of the PTSD was 
in March 2006.  

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  After obtaining any necessary consent, the 
RO/AMC should contact the Veteran's former 
employer and request any documentation 
associated with his dismissal from employment.  

2.  SSA should also be contacted, and 
requested to supply any disability 
determination, as well as any documentation 
and medical evidence associated with the 
Veteran's receipt of benefits from SSA.  

3.  The RO/AMC should arrange for the 
Veteran to undergo an examination to 
ascertain whether the service-connected 
PTSD renders the Veteran unable to obtain 
or maintain substantially gainful 
employment.  The appropriate documents from 
the claims files should be made available 
to the examiner for review in connection 
with the examination.  If possible, a 
Global Assessment of Functioning (GAF) 
score attributable solely to the PTSD 
should be assigned.  The VA examiner is 
then requested to offer an opinion as to 
whether and to what degree the veteran's 
PTSD renders the Veteran incapable of 
obtaining and maintaining substantially 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state what, 
if any, additional disability is associated 
with those disabilities.  All opinions 
should be supported by a written rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

4.  Thereafter, the RO/AMC should readjudicate 
the issue of TDIU.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim for benefits.  The Veteran should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


